ORDER
EARL SETH DAVID of LAKEWOOD, who was admitted to the bar of this State in 1988, having pleaded guilty in the United States District Court for the Southern District of New York to violation of 18 U.S.C. § 1546(a) and 18 U.S.C. § 1001, in connection with respondent’s participation in a conspiracy to make material false statements in relation to immigration applications, and to committing mail fraud and wire fraud, in violation of 18 U.S.C. § 1341 and 1349, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), EARL SETH DAVID is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that EARL SETH DAVID be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that EARL SETH DAVID comply with Rule 1:20-20 dealing with suspended attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.